United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2291
                                    ___________

Eugene Cortez Saunders,              *
                                     *
                  Appellant,         *
                                     * Appeal from the United States
     v.                              * District Court for the Southern
                                     * District of Iowa.
Gregory Frost, sued as Officer       *
Gregory Frost #942; Gregory Dickel, *       [UNPUBLISHED]
                                     *
                  Appellees.         *
                                ___________

                              Submitted: February 15, 2005
                                 Filed: February 22, 2005
                                  ___________

Before MELLOY, HEANEY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Eugene Cortez Saunders was stopped by Des Moines police officer Gregory
Frost. Saunders fled a short distance, then stopped. During Saunders’s arrest, Frost
struck Saunders with a baton on the back and right knee. Officer Gregory Dickel
arrived later and allegedly stood on Saunders. Saunders later brought this civil rights
action against the officers claiming excessive force. At his jury trial, Saunders
introduced his medical records, which showed significant pre-arrest problems with
his right knee, including a surgery nine years earlier. No expert testimony was
presented showing a connection between Saunders’s knee problems and the officer’s
blows. At the close of Saunders’s case in chief, the district court* granted the officer
judgment as a matter of law on the issue of proximate cause. Saunders appeals
arguing he presented sufficient evidence of pain and injury to allow the case to go to
the jury.

       Although Saunders had surgery on his right knee months after his arrest to
remove a loose body, he was diagnosed with a right knee loose body secondary to
degenerative joint disease, right knee severe degenerative joint changes, and an ACL
deficient knee. Contrary to Saunders’s claim that the baton blows broke his knee and
caused the need for the surgery to remove broken bone, the medical records show the
piece of bone that was removed was not broken off anything. Instead, the loose mass
grew in Saunders’s knee because of joint disease. Saunder’s knee had a long medical
history marked by earlier traumas and an earlier surgery. Under the circumstances,
we agree with the district court that Saunders’s injury was sophisticated requiring
Saunders to prove causation by expert testimony. Robinson v. Hager, 292 F.3d 560,
564 (8th Cir. 2002); Turner v. Iowa Fire Equip. Co., 229 F.3d 1202, 1210 (8th Cir.
2000). Because Saunders failed to do so, no reasonable juror could have found in
favor of Saunders, and the district court properly granted the officers’ motion for
judgment as a matter of law. Robinson, 292 F.3d at 563-64. We decline to consider
Saunders’s argument that he should have been allowed to go the jury because he
showed pain and suffering. Saunders failed to raise the argument in the district court.

      Accordingly, we affirm.
                     ______________________________




      *
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                          -2-